UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              03/16/20

 MARVIN PEARLSTEIN, et al.,

                                 Plaintiffs,                          ORDER
                     -against-                              1:13-CV-07060 (CM)(KHP)


 BLACKBERRY LIMITED, et al.,

                                 Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         In light of the national emergency, the conference in this matter scheduled for May 11,

2020 is hereby converted to a telephone conference. The parties are directed to call into the

Court conference line at (866) 434-5269, Code: 4858267 at the appropriate time.

SO ORDERED.

Dated:          March 16, 2020
                New York, New York                   __________________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
